HARDY, Judge.
This matter is on appeal from a judgment of the Second Judicial District Court for the Parish of Claiborne on a rule to show cause ordering the probate of a last’ will and testament of the decedent, Lula White Nunley.
In this Court motion to dismiss the appeal for want of jurisdiction ratione ma-teriae has been filed on -behalf of Annie Lee White, plaintiff and appellee.
Examination of the facts pertinent to the motion to dismiss reveals that the inventoried value .of the decedent’s estate has been fixed in the amount of $4,764.08. The judgment on the rule decrees the probate of a will disposing of the entirety of decedent’s estate. Even allowing for the debts charged, in the sum of $2,315.06, it is obvious that the amount remaining for distribution totals the sum of $2,449.02.
Section 10, Article 7 of the Constitution of the State of Louisiana of 1921, with respect to the jurisdiction of the Supreme Court, in part, provides as follows: “It *838shall have appellate jurisdiction in civil suits where the amount in dispute or the fund to be distributed, irrespective of the amount therein claimed, shall exceed two thousand dollars exclusive of interest * * (Emphasis by the court.)
Under this provision there can remain no question as to the proposition that this appeal should properly come under the jurisdiction of the Supreme Court.
For the reasons assigned it is ordered, adjudged and decreed that the appeal herein 'be and it is transferred to the Honorable the Supreme Court of the State of Louisiana. Appellants are ordered and directed to perfect the appeal to the said the Honorable Supreme Court within a period of sixty days from the date upon which this judgment shall become final, otherwise the said appeal shall stand dismissed.
Costs of this appeal are taxed against appellants and it is ordered that all other costs shall await final determination thereof.